          Case 2:19-cv-01618-LPL Document 3 Filed 01/08/20 Page 1 of 2



Charles F. Fox, IV, Esquire
Attorney ID No. 206710
cffoxiv@uncapher-fox.com

Uncapher, Uncapher & Fox
 Attorneys at Law
171 Columbia Avenue
Vandergrift, Pennsylvania 15690
(724) 567-6728 (Telephone)
(724) 5675636 (Fax)

                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

       MICHAEL E. QUIDETTO                        :
       Plaintiff                                  :
              v.                                  : Civil Action No. 2:19-cv-01618
       WILLIAM BARR,                              :
       Attorney General of the United States      :
       BYRON TODD JONES                           : Magistrate Judge:
       Director of Bureau of Alcohol,             :             Lisa Pupo Lenihan
       Tobacco, Firearms and Explosives           :
       CHRISTOPHER A. WRAY,                       :
       Director of the Federal Bureau of          :
       Investigation                              :
       UNITED STATES OF AMERICA,                  :
       Defendants                                 :




                          MOTION TO AMEND COMPLAINT

Plaintiff Michael Quidetto, moves to amend his Complaint which was filed on December 13,

2019

       1. When the Complaint a filed, the Complaint wrongly named Byron T. Jones as the

          director of the Bureau of Alcohol, Tobacco, Firearm and Explosives.
            Case 2:19-cv-01618-LPL Document 3 Filed 01/08/20 Page 2 of 2



       2. Whereas the current acting director of the Bureau of Alcohol, Tobacco, Firearm and

             Explosives is Regina Lombardo.

       3.    The Defendants have not been served yet and a new summons will be filed with the

             amended Complaint.

       4. By Amending the Complaint the Defendants will not be prejudice.




WHEREFORE, The Plaintiff respectfully requests that the Plaintiff be permitted to Amend hi

Complaint.




                                                   Respectfully Submitted,

                                                       /S/ Charles F. Fox, IV

                                                   Charles F. Fox, IV, Esquire
                                                   Attorney for the Plaintiff
                                                   Uncapher, Uncapher & Fox
                                                   171 Columbia Ave.
                                                   Vandergrift, Pa 15690
                                                   Phone: 724-567-6728
                                                   Fax: 724-567-5636
